United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51635
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JACINTO CARLOS-DE LA TORRE, also known as Jacinto Carlos,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:04-CR-555-ALL
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Jacinto Carlos-De La Torre (Carlos) appeals the 46-month

sentence imposed following his conviction for illegal reentry

after deportation.

     Carlos first argues that his sentence was unreasonable

because the district court imposed a term of imprisonment greater

than necessary to meet 18 U.S.C. § 3553(a)’s objectives.        We

review the sentence imposed for reasonableness.   United States v.

Booker, 543 U.S. 220, 261-62 (2005).   As Carlos was sentenced at

the low end of the applicable guidelines range, and he identifies

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51635
                                  -2-

no error in the guidelines calculations, we give great deference

to the sentence imposed.    See United States v. Mares, 402 F.3d
511, 519-20 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

Contrary to Carlos’s arguments, we find that the district court

did not improperly balance the sentencing factors and the

sentence imposed was not greater than necessary to satisfy the

purposes of § 3553(a)(2).    Therefore, we conclude that the 46-

month sentence imposed was reasonable.

     Carlos’s constitutional challenge to the provisions of

8 U.S.C. § 1326 is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).    Although he contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court now would overrule Almendarez-Torres, we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.     See United States v. Garza-Lopez,

410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298

(2005).   Carlos properly concedes that his argument is foreclosed

in light of Almendarez-Torres and circuit precedent, but he

raises it here to preserve it for further review.

     AFFIRMED.